 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMISI J. CALLOWAY,                                 No. 2:19-cv-01792 KJM CKD P
12                         Plaintiffs,
13            v.                                          ORDER FOR PAYMENT OF INMATE
                                                          FILING FEE
14    D. NIEVES, et al.,
15                         Defendants.
16
     To: Director of the California Department of Corrections and Rehabilitation, 1515 S Street,
17
     Sacramento, California 95814:
18
             Plaintiff, a state prisoner proceeding in forma pauperis, is obligated to pay the statutory
19
     filing fee of $350.00 for this action. Plaintiff is assessed an initial partial filing fee of 20 percent
20
     of the greater of (a) the average monthly deposits to plaintiff’s trust account; or (b) the average
21
     monthly balance in plaintiff’s account for the 6-month period immediately preceding the filing of
22
     this action. 28 U.S.C. § 1915(b)(1). Upon payment of that initial partial filing fee, plaintiff will
23
     be obligated to make monthly payments in the amount of twenty percent of the preceding month’s
24
     income credited to plaintiff’s trust account. The California Department of Corrections and
25
     Rehabilitation is required to send to the Clerk of the Court the initial partial filing fee and
26
     thereafter payments from plaintiff’s prison trust account each time the amount in the account
27
     exceeds $10.00, until the statutory filing fee of $350.00 is paid in full. 28 U.S.C. § 1915(b)(2).
28
                                                          1
 1           Good cause appearing therefore, IT IS HEREBY ORDERED that:

 2           1. The Director of the California Department of Corrections and Rehabilitation or a

 3   designee shall collect from plaintiff’s prison trust account an initial partial filing fee in

 4   accordance with the provisions of 28 U.S.C. § 1915(b)(1) as set forth in this order and shall

 5   forward the amount to the Clerk of the Court. The payment shall be clearly identified by the

 6   name and number assigned to this action.

 7           2. Thereafter, the Director of the California Department of Corrections and Rehabilitation

 8   or a designee shall collect from plaintiff’s prison trust account monthly payments from plaintiff’s

 9   prison trust account in an amount equal to twenty percent (20%) of the preceding month’s income

10   credited to the prisoner’s trust account and forward payments to the Clerk of the Court each time

11   the amount in the account exceeds $10.00 in accordance with 28 U.S.C. § 1915(b)(2), until the

12   $350.00 filing fee for this action has been paid in full. The payments shall be clearly identified

13   by the name and number assigned to this action.

14           3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s

15   signed in forma pauperis affidavit on the Director, California Department of Corrections and

16   Rehabilitation, 1515 S Street, Sacramento, California 95814.

17           4. The Clerk of the Court is directed to serve a copy of this order on the Financial

18   Department of the court.

19   Dated: April 6, 2020
                                                        _____________________________________
20
                                                        CAROLYN K. DELANEY
21                                                      UNITED STATES MAGISTRATE JUDGE

22

23

24
     2/calloway1792.cdc
25

26
27

28
                                                          2
